Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Response
In Applicant's Response dated 6/7/2021, Applicant amended the Claims, updated the drawings and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The prior art rejection of the Claims under 35 U.S.C. 103 previously set forth are withdrawn. 
	The examiner appreciates the applicant noting where the support for the amendments is located in the specification. 
The Application filed on 10/30/2020, has priority to provisional 62/928,597 filed 10/31/2019.
Claim(s) 1-20 are pending for examination. Claim(s) 1, 11, 20 is/are independent claim(s).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 11, 20 recite: “generating a corresponding user-selectable link for a plurality of identified pages of the set of pages of the first document”
The specification discloses “link” or “links” and “page” or “pages” in the following paragraphs (see published specification: ¶¶ [0004, 09, 10, 13, 16, 19, 24-26, 28, 38-40, 45-46, 48]), original claims 1, 11, 20 also disclosed a “link for each … page”. 
In each of these disclosures the applicant always discusses a “link” for each “page” or a “link” to a “page of the set of pages” or “links for each identified page of the set of pages”, that is there is a one to one correlation between “link” and “page” or a many to many correlation of “links” to “pages” and there is even one instance of a many to one correlation between “links” and “page”, but there is never a one to many correlation of a single “link” to many “pages” in a “set of pages” as amended into the claims. The distinction is subtle but it matters. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 9-14, 16-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vailaya; Aditya et al. US Pub. No. 2008/0263033 (Vailaya) in view of Brian Taylor “Advanced Search Adobe Reader - searching multiple PDF files at the same time” https://www.youtube.com/watch?v=B_WdetH1FDI (Taylor) in view of Marmaros, David P. et al. US Pub. No. US 2005/0149576 (Marmaros).

Claim 1: 
	Vailaya teaches: 
A system comprising:
a memory configured to store a database including a plurality of documents and instructions [¶ 0189-190, 353] (database) [¶ 0051, 346-375, 355] (storage) [¶ 0009-10, 50, 55] (documents, PDF, user manuals, user's guides, installation guides, and operations manuals); and
at least one processor configured to execute the instructions [¶ 0354] (CPU processor) [¶ 0347] (instructions on a medium), wherein the instructions include, in response to receiving a request signal from a user device [¶ 0317-318, 322] (request from client) [¶ 0155] (submit user search query) [¶ 0301-303] (search user interface):
(a) parsing the request signal to identify salient terms [¶ 0110, 154-170, 237, 272, 294, 297, 299] (query parsing, identifying keywords in the documents, keywords are “salient terms”);
(b) identifying a set of documents of the plurality of documents based on the identified salient terms [¶ 0236-251] (content scoring) [¶ 0173, 268, 271] (relevant results) [¶ 0264] (relevant ranking) [¶ 0308-314, Figs. 15-17] (search results user interface) [¶ 0319-320] (PDF preview page) [¶ 0321-326] (website preview page) [¶ 0270-291] (post processing of search results) [¶ 0292-300] (section summary) [¶ 0297] (search query for entire document or one or more sections of the document) [¶ 0313-314, 328] (preview pane displays the selected search result) [¶ 0102, Fig. 5] (index relationship with text on pages) [¶ 0058-59] (page module) [¶ 0059-60, 83] (each bookmark is a link) [¶ 0123] (URL link to document) [¶ 0306, 312] (results page with hyperlinks, URL link to full data) [¶ 0302-303, 312-313, 318-328] (preview with keyword terms highlighted showing location of the keyword in the document);
… 
Vailaya teaches providing a search results user interface and creating a link to each document page in a preview pane with a preview page.  
However Vailaya is unclear what happens when the link it clicked. 


(c) displaying the set of documents on a user interface of the user device [at 1:02, screenshots page 3] (documents displayed for selection to be searched) [at 1:18, screenshots page 5] (searching for “nuclear” populates the results box) [at 4:02, screenshots page 8] (multiword search for “nuclear power”)
(d) in response to receiving a selection of a first document of the set of documents [at 1:54-2:42, screenshots pages 6-7] (selecting the “+” icon next to the document expands the search results, this selection of the “+” icon is “in response to receiving a selection of a … document”):
(i) identifying a set of pages of the first document based on the identified salient terms [at 1:54-2:42, screenshots pages 6-7] (when the “+” icon is selected the pages that have the term “nuclear” are displayed, “nuclear” is a “salient term”): and
(ii) generating a corresponding user-selectable link for a plurality of identified pages of the set of pages of the first document, wherein the corresponding user-selectable link, upon selection, directs a [file browser] of the user device to the corresponding identified page of the set of pages [at 1:54-2:42, screenshots pages 6-7] (each document shown in the “Results:” box is a pdf that contains the “salient” term that user searched for, in this case “nuclear” or “nuclear power”, when the user clicks on the “+” icon next to the document the results expand to identify each time the term is used in that pdf, when the user selects one of those the pdf is displayed with the “salient” term, nuclear, highlighted)
(e) transforming the user interface of the user device to include the set of pages on the user interface [at 2:42, screenshots page 7] (the highlighted section in blue is the .

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indexing, searching, and previewing documents in Vailaya and the method of pdf searching in Taylor, with a reasonable expectation of success. 
	The motivation for this combination would have been to provide and easier faster pdf search by allowing the user to “search multiple pdf documents for keywords at the same time” [Taylor: at 0:35-0:44].

Taylor teaches displaying a pdf in a file browser when the link is selected, but Marmaros teaches doing this with a web browser. 
Vailaya, Taylor fail to teach, but Marmaros teaches:
{wherein the corresponding user-selectable link, upon selection, directs a} web browser {of the user device to the corresponding identified page of the set of pages} [¶ 0037] (search results with a hyperlink to each page or PDF) [¶ 0010-11] (direct navigation and highlighting): and

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indexing, searching, and previewing documents in Vailaya and the method of pdf searching in 
	The motivation for this combination would have been because it “improves the user's web browsing experience by allowing the user to navigate directly to a specific intra-document portion” [Marmaros: ¶ 0049].

Claim 2: 
	Vailaya teaches: 
The system of claim 1 wherein identifying the set of pages of the first document based on the identified salient terms includes:
identifying a set of locations within a first page of the set of pages including a first identified salient term of the identified salient terms, generating and displaying a preview of each location of the set of locations of the first page including the identified salient terms [¶ 0319-320] (PDF preview page) [¶ 0321-326] (website preview page) [¶ 0302-303, 312-313, 318-328] (preview with keyword terms highlighted showing location of the keyword in the document).

Claim 3: 
	Vailaya teaches: 
The system of claim 2 wherein the first identified salient term included in the preview is underlined, bold, or highlighted [¶ 0107-120, 326] (keyword highlighting of web page and PDF).

Claim 4: 
	Vailaya teaches: 
The system of claim 1 wherein the instructions include:
generating a corresponding user-selectable link for each document of the set of documents [¶ 0059-60, 83] (each bookmark is a link) [¶ 0123] (URL link to document) [¶ 0306, 312] (results page with hyperlinks, URL link to full data).

Claim 6: 
	Vailaya teaches: 
The system of claim 1 wherein the instructions include, upon selection of a first user-selectable link corresponding to a first page of the set of pages:
obtaining the first page of the set of pages from the database [¶ 0037] (search results with a hyperlink to each page or PDF) [¶ 0010-11] (direct navigation and highlighting), and
transforming the user interface of the user device to display the first page [¶ 0038] (browser loads the destination webpage and directly navigates to and may also highlight, the portion of the destination webpage).

Claim 7: 
	Vailaya teaches: 
The system of claim 1 wherein the corresponding user-selectable link includes an indicator to direct, upon selection, the web browser to navigate to a selected location of the corresponding identified page of the set of pages, and the selected location recites at least one salient term of the identified salient terms [¶ 0037] (search results with a hyperlink to each page or PDF) [¶ 0010-11] (direct navigation and highlighting) [¶ 0038] (browser loads the destination webpage and directly navigates to and may also highlight, the portion of the destination webpage).

Claim 9: 
	Vailaya teaches: 
The system of claim 1 wherein the instructions include:
sorting the set of documents based on a document relevance factor, and
sorting the set of pages based on a page relevance factor [¶ 0236-251] (content scoring) [¶ 0173, 268, 271] (relevant results) [¶ 0264] (relevant ranking is “sorting … based on … relevance factor”). 

Claim 10: 
	Vailaya teaches: 
The system of claim 1 wherein the instructions include, in response to receiving a new document:
identifying known salient terms within the new document, generating location indicators corresponding to a page of the new document for each identifying known salient term [¶ 0049-52] (receiving document and indexing it) [¶ 0102, Fig. 5] (index relationship with text on pages) [¶ 0056, 58, 63, 83, 87, 89, 1, 95, 98-99, 138-145] (index entry) [¶ 0103-104] (document index extraction) [¶ 0125-130] (search index creation), and
storing the new document and generated location identifiers in the database [¶ 0052] (storing index with words and paragraphs tagged).
	
Claims 11-14, 16-17, 19-20: 
Claim(s) 11, 20 is/are substantially similar to Claim 1 and are rejected using the same art and the same rationale as Claim 1. 
Claim 11 is a “method” claim, Claim 1 is a “system” claim and Claim 20 is a “medium” claim, but the steps or elements of each claim are essentially the same. 
Claim(s) 12 is/are substantially similar to Claim 2 and are rejected using the same art and the same rationale as Claim 2. 
Claim(s) 13 is/are substantially similar to Claim 3 and are rejected using the same art and the same rationale as Claim 3. 
Claim(s) 14 is/are substantially similar to Claim 4 and are rejected using the same art and the same rationale as Claim 4. 
Claim(s) 16 is/are substantially similar to Claim 6 and are rejected using the same art and the same rationale as Claim 6. 
Claim(s) 17 is/are substantially similar to Claim 7 and are rejected using the same art and the same rationale as Claim 7. 
Claim(s) 19 is/are substantially similar to Claim 10 and are rejected using the same art and the same rationale as Claim 10. 

Claim(s) 5, 8, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vailaya; Aditya et al. US Pub. No. 2008/0263033 (Vailaya) in view of Brian Taylor .
Claim 5: 
	Vailaya, Taylor, Marmaros teach all the elements shown above.  
Vailaya, Taylor, Marmaros fail to teach, but Welch teaches:
The system of claim 4 wherein the instructions include:
transmitting the user-selectable links for each document of the set of documents to a second user device [¶ 0002, 11, 27, 29] (share precise URL, this is “transmitting … links … to a second browser”).
	Welch also teaches: [¶ 0020, 29, 33-34, 40, 44] (highlighting) [Abstract, ¶ 0004, 11, 15, 19, 20-23, 27-39, Figs. 2-4] (precision URL)
	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indexing, searching, and previewing documents in Vailaya and the method of pdf searching in Taylor and the method of direct navigation in Marmaros and the method of accessing specific portions of documents in Welch, with a reasonable expectation of success. 
	The motivation for this combination would have been to “enable users to more efficiently collaborate” [Welch: ¶ 00156].

Claim 8: 

The system of claim 1 wherein the instructions include:
transmitting the user-selectable links for each identified page of the set of pages of the first document to a second user device [¶ 0002, 11, 27, 29] (share precise URL, this is “transmitting … links … to a second browser”).

Claims 15, 18: 
Claim(s) 15 is/are substantially similar to Claim 5 and are rejected using the same art and the same rationale as Claim 5. 
Claim(s) 18 is/are substantially similar to Claim 8 and are rejected using the same art and the same rationale as Claim 8. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

35 USC 103 Rejection: 
The applicant argues that Vailaya does not teach “salient terms” (response page 11). 
The examiner respectfully disagrees. 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Erin Wright, How to Search Multiple PDFs with Adobe Acrobat’s Advanced Search, Apr 24, 2017, 3 Min. 45 Sec., https://www.youtube.com/watch?v=4QzXH6Nh7wc, Print version: https://erinwrightwriting.com/search-multiple-pdfs/ teaches how to use the advanced search options in Adobe Acrobat. 
IDM PowerTips, How to search PDF files with UltraFinder, 8/11/2019; 3 pages; https://web.archive.org/web/20190811115143/https://www.ultraedit.com/support/tutorials-power-tips/ultrafinder/how-to-search-pdf-files.html teaches the use of UltraFinder to search documents. 
Lee; Keng Fai et al. US 20190097815 teaches: [¶ 0070-75, Fig. 12] (receiving text message: identifying a keyword text message, the keyword associated with an attribute of the document, and generating a hyperlink based on the keyword, go to specific page). 

Adobe: Create a URL to open a PDF file at a specific page. You can add a string into the HTML link so a PDF file opens and jumps to a specified page or set destination.  https://helpx.adobe.com/acrobat/kb/link-html-pdf-page-acrobat.html
Barry Schwartz: Google Tests Featured Snippets Anchors & Highlights On Desktop. Google can take the searcher after they click on the snippet to your AMP page, anchor them down to the section of the content the searcher wants to see and highlight that content in yellow. https://www.seroundtable.com/google-featured-snippet-highlight-content-28105.html

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov